JAGGARD, J.
(dissenting).
I dissent. The defendant had a right to expect that the court would charge in the conventional manner as to the leading issues actually litigated. It was not necessary, nor would it have been reasonable, to have required it to request a charge on every conspicuous matter. So to do would in effect amount to the preparation of the charge in large measure by counsel for the defendant, and not by the court. In this case, after the charge had been given and before the jury had retired, counsel for defendant excepted, as stated in the majority opinion, to the failure of the court to instruct the jury that, “if the act of knocking out the grab hook was so hazardous that a man of ordinary prudence would not have attempted it with a short-handled ax, then the giving the promise and the failure to' keep the promise to supply a longer-handled ax is immaterial and may be disregarded.” This amounted to a request to charge. That it was in form an exception, to my mind, is not material. The substance of the proposition does not appear to me to have been covered by the general charge. A new trial should therefore have been granted. See Robertson v. Burton, 88 Minn. 151, 92 N. W. 538.